DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered. 
Response to Arguments
Applicant’s amendments to the claims have overcome the 112 rejections lodged in the previous office action.
Applicant’s argument, see page 6, filed 4/26/2022, with respect to the anticipation rejection of Claim 1 has been fully considered and is persuasive in view of amended claim 1.  However, Lee teaches it is known to use a controller to actively control seal movement, see new rejections below.
Applicant’s arguments, see page 6-7, filed 4/26/2022, with respect to the rejection(s) of claim(s) 2, 4-6, 8 and 23 under 35 U.S.C. 103 as being obvious over Mei in view of Lee have been fully considered, but is not persuasive.  Applicant argues the combination of Mei and Lee changes the principle of operation of Mei reasoning that “using the piezoelectric actuator 130 from Lee to make Mei an active system would change the principle of operation of Mei by removing Mei’s cooling aspect”.  Examiner respectfully disagrees.  It appear Applicant is mischaracterizing the rejection of record.  The rejection as stated on pages 5-6 of the previous office action cites Lee to teach axial orientation of a seal and movement between a first axial position and second axial position yields predictable results.  The rejection does not replace the actuator of Mei with the actuator of Lee.
Applicant’s argument regarding the O-ring of claim 23 has already been addressed in the Advisory Action, mailed 3/18/2022.  
Applicant’s argument regarding the maximum seal clearance in relation to claim 17 has already been addressed in the Advisory Action, mailed 3/18/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mei et al. (US 10280932) in view of Lee et al. (US 20090008881), hereinafter: “Mei” and “Lee”, respectively.
In Reference to Claim 1
Mei teaches:
A seal assembly(21) for a compressor(1) comprising:
an impeller(11);
at least one seal assembly(21) associated with the impeller(for each impeller there is at least one seal assembly; Fig 1-3), the at least one seal assembly including:
a seal land(radially outer surface of 11E) fixed relative to the impeller(clearly shown in Fig 2-3) having a plurality of radially stepped surfaces(clearly shown in Fig 2-3);
a seal(23) associated with the seal land(for each seal land there is a corresponding seal; Fig 1-3), wherein the seal includes a plurality of radially stepped projections corresponding to the plurality of radially stepped surfaces on the seal land(plurality of labyrinth teeth shown in Fig 2-3); and
an actuator(23,35) configured to create movement between the seal land and the seal(the cooling circuit 35 delivers cooling fluid to the cooling chamber 29 to remove heat from the seal 23; this heat removal affects the expansion/contraction of the seal 23 and allows control over the radial growth of the seal, thereby regulating the radial clearance between 23 and 11E; Col 5, ll. 60-67).
Mei fails to teach:
wherein the at least one actuator is configured to move the seal between a first axial position and a second different axial position in response to a signal from a controller
Lee teaches:
An analogous labyrinth seal(100) between a rotating element(110) and a
stationary element(140) having a seal(120) and a seal land(111) wherein an
an actuator(130) is configured to move the seal between a first axial position and a second different axial position(as shown in Fig 4, 8-9 of and described in P[0022] of Lee, the axial gap is widened and narrowed in the axial direction, therein the seal must be moved from a first axial position to a second different axial position) in response to a signal from a controller(150; P[0022]-P[0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Mei to incorporate the teachings
of Lee to actuate the seal of Mei in an axial direction as both references are directed to movable seals in compressors, and which would yield predictable results.  In this case, the predictable results would be active control of the leakage gap between the seal and the seal land for precise control of the leakage rate.
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a controller as taught by Lee, to actively control the axial position of the of the seal via a signal to decrease the leakage rate and prevent rubbing to improve the life span and stability of the seal system(P[0027]).
In Reference to Claim 4
Mei in view of Lee teaches:
The assembly of claim 1(see rejection of claim 1 above), wherein the plurality of radially stepped projections include distal ends with an increasing radially dimension in a first axial direction and adjacent ones of the plurality of radially stepped projections are separated by a trough(Fig 1-4 of Mei clearly shows radially stepped projections of 23 with distal ends increasing radially as measured from the rotational axis of the impeller in a downstream axial direction and adjacent distal ends separated by troughs) and the plurality of radially stepped surfaces axially spaced from each other relative to a rotational axis of the impeller(Fig 1-4 of Mei clearly shows radially stepped surfaces of 11E axially spaced from each other relative to the rotational axis of the impeller).
In Reference to Claim 5
Mei in view of Lee teaches:
The assembly of claim 4(see rejection of claim 4 above), wherein the plurality of radially stepped surfaces include an increasing radial dimension in the first axial direction((Fig 1-4 of Mei clearly shows radially stepped surfaces of 11E increasing radially as measured from the rotational axis of the impeller in the downstream axial direction).
In Reference to Claim 6
Mei in view of Lee teaches:
The assembly of claim 5(see rejection of claim 5 above), wherein the first axial direction is an axially aft direction(as indicated in Fig 1, the first axial direction is the axially aft or downstream direction).
In Reference to Claim 8
Mei in view of Lee teaches:
The assembly of claim 1(see rejection of claim 1 above), wherein the plurality of radially stepped surfaces include three radially stepped surfaces and the plurality of radially stepped projections include three radially stepped projections(as shown in Fig 1-4 of Mei there are 5 radially stepped surfaces and 5 radially stepped projections).
In Reference to Claim 23
Mei in view of Lee teaches:
The assembly of claim 2(see rejection of claim 2 above), wherein the at least one seal assembly includes an O-ring(23L) engaging the seal and a housing assembly of the compressor(Col 8, ll. 46-55 and Fig 5-6 of Mei).

Claims 9, 13-16 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mei in view of Lee and in further view of Alban et al. (US 10774839), hereinafter: “Alban”.
In Reference to Claim 9
Mei teaches:
A compressor assembly(1) comprising:
at least one impeller(11);
a shaft(9) in driving arrangement with the at least one impeller(Col 4, ll. 5-15);
and at least one seal assembly(21) associated with the at least one impeller(for each impeller there is at least one seal assembly; Fig 1-3), the at least one seal assembly including:
a seal land(radially outer surface of 11E) attached to and configured to rotate with the at least one impeller(clearly shown in Fig 2-3) and the seal land includes a plurality of radially stepped surfaces(clearly shown in Fig 2-3);
a seal(23) associated with the seal land(for each seal land there is a corresponding seal; Fig 1-3), wherein the seal includes a plurality of radially stepped projections corresponding to the plurality of radially stepped surfaces on the seal land(plurality of labyrinth teeth shown in Fig 2-3); and
an actuator(23,35) configured to create movement between the seal land and the seal(the cooling circuit 35 delivers cooling fluid to the cooling chamber 29 to remove heat from the seal 23; this heat removal affects the expansion/contraction of the seal 23 and allows control over the radial growth of the seal, thereby regulating the radial clearance between 23 and 11E; Col 5, ll. 60-67)
Mei fails to teach:
wherein the at least one actuator is configured to move the seal between a first axial position and a second different axial position in response to a signal from a controller
Lee teaches:
An analogous labyrinth seal(100) between a rotating element(110) and a
stationary element(140) having a seal(120) and a seal land(111) wherein an
an actuator(130) is configured to move the seal between a first axial position and a second different axial position(as shown in Fig 4, 8-9 of and described in P[0022] of Lee, the axial gap is widened and narrowed in the axial direction, therein the seal must be moved from a first axial position to a second different axial position) in response to a signal from a controller(150; P[0022]-P[0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Mei to incorporate the teachings
of Lee to actuate the seal of Mei in an axial direction as both references are directed to movable seals in compressors, and which would yield predictable results.  In this case, the predictable results would be active control of the leakage gap between the seal and the seal land for precise control of the leakage rate.
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a controller as taught by Lee, to actively control the axial position of the of the seal via a signal to decrease the leakage rate and prevent rubbing to improve the life span and stability of the seal system(P[0027]).
Mei in view of Lee fails to teach:
at least one electromagnetic bearing supporting the shaft;
Alban teaches:
An analogous multistage compressor having at least one electromagnetic bearing(46,47) supporting the shaft(Col 11, ll. 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei in view of Lee to incorporate the teachings of Alban support the shaft of Mei with at least one electromagnetic bearing as both references are directed to compressors with shafts supporting impellers for rotation, and which would yield predictable results.  In this case, the predictable results would be a bearing for use in supporting a shaft for rotation in a multistage compressor.
In Reference to Claims 13 and 14
Mei in view of Lee and in further view of Alban teaches:
The assembly of claim 9(see rejection of claim 9 above), wherein the plurality of radially stepped projections include distal ends with an increasing radially dimension in a first axial direction and adjacent ones of the plurality of radially stepped projections are separated by a trough(Fig 1-4 of Mei clearly shows radially stepped projections of 23 with distal ends increasing radially as measured from the rotational axis of the impeller in a downstream axial direction and adjacent distal ends separated by troughs) and the plurality of radially stepped surfaces include an increasing radial dimension in the first axial direction((Fig 1-4 of Mei clearly shows radially stepped surfaces of 11E increasing radially as measured from the rotational axis of the impeller in the downstream axial direction).
In Reference to Claim 15
Mei in view of Lee and in further view of Alban teaches:
The assembly of claim 9(see rejection of claim 9 above), wherein the at least one impeller includes a first stage impeller(11; Fig 1 of Mei) and a second stage impeller(11; Fig 1 of Mei) and the at least one seal assembly includes a first seal assembly(21,11E - Mei) associated with the first stage impeller(Fig 1-2 of Mei) and a second(21,11E) and third seal assembly(41,13) associated with the second stage impeller(see Fig 1-2 of Mei).
In Reference to Claim 16
Mei in view of Lee and in further view of Alban teaches:
The assembly of claim 15(see rejection of claim 15 above), wherein the first seal assembly is located on an axially upstream side of the first stage impeller(as shown in Fig 1-2 of Mei, the first seal is located on the axially upstream side of first stage impeller 11), the second seal assembly is located on an axially upstream side of the second stage impeller(as shown in Fig 1-2 of Mei, the second seal is located on the axially upstream side of the second stage impeller 11), and the third seal assembly is located on an axially downstream side of the second stage impeller(as shown in Fig 2, the third seal is located on the axially downstream side of the second stage impeller 11).
In Reference to Claim 21
Mei in view of Lee and in further view of Alban teaches:
The assembly of claim 16(see rejection of claim 16 above), wherein the at least one seal assembly includes an O-ring(23L) engaging the seal and a housing assembly of the compressor(Col 8, ll. 46-55 and Fig 5-6 of Mei).
In Reference to Claim 22
Mei in view of Lee teaches:
The assembly of claim 1(see rejection of claim 1 above), wherein the at least one seal assembly includes a first seal assembly(23,11E) located adjacent an axially upstream edge of the impeller(clearly shown in Fig 2-6 of Mei)
Mei in view of Lee fails to teach:
a second seal assembly located adjacent an axially downstream edge of the impeller
Alban teaches:
An analogous multistage compressor having an impeller(2) with a first seal assembly(19,32) located adjacent an axially upstream edge of the impeller(Fig 1-2) and a second seal assembly(20,31) located adjacent an axially downstream edge of the impeller(Fig 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei in view of Lee to incorporate the teachings of Alban to add a second seal assembly located adjacent an axially downstream edge of the impeller to help prevent leakage between stages of the compressor and increase efficiency.


Claims 17, 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mei in view of Lee and in further view of Alban.
In Reference to Claim 17
Mei teaches:
A method of operating a compressor(1) comprising:
a shaft(9);
a seal assembly(21) having a clearance between a seal land(11E) attached to an impeller(11) and a seal(23) movable relative to a  housing assembly(7; Col 4, ll. 40-51).
Mei fails to teach:
supporting a shaft in the compressor with at least one electromagnetic bearing; and
determining a desired seal clearance of a seal assembly between a seal and a seal land based on an operating condition of the compressor; and
increasing the seal clearance based on the operating condition by creating axial movement between the seal land and the seal.
Alban teaches:
An analogous multistage compressor having at least one electromagnetic bearing(46,47) supporting the shaft(Col 11, ll. 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei to incorporate the teachings of Alban support the shaft of Mei with at least one electromagnetic bearing as both references are directed to compressors with shafts supporting impellers for rotation, and which would yield predictable results.  In this case, the predictable results would be a bearing for use in supporting a shaft for rotation in a multistage compressor.
Mei in view of Alban still fail to teach:
determining a desired seal clearance of a seal assembly between a seal and a seal land based on an operating condition of the compressor; and
increasing the seal clearance based on the operating condition by creating axial movement between the seal land and the seal wherein an actuator creates the axial movement of the seal to move the seal between a first axial position and a second different axial position in response to a signal from a controller.
Lee teaches:
An analogous labyrinth seal(100) between a rotating element(110) and a
stationary element(140) having a seal(120) and a seal land(111) wherein an
an actuator(130) is configured to move the seal between a first axial position and a second different axial position(as shown in Fig 4, 8-9 of and described in P[0022] of Lee, the axial gap is widened and narrowed in the axial direction, therein the seal must be moved from a first axial position to a second different axial position) in response to a signal from a controller(150; P[0022]-P[0027]), and
determining a desired seal clearance(gap; via gap sensor 161; P[0022]) between the seal and the seal land based on an operating condition of the compressor(such as startup as described in P[0024]); and
increasing the seal clearance based on the operating condition(the seal clearance or gap is increased to maximum at startup as described in P[0024]) by creating axial movement between a seal land(111) attached to a rotating element(110) and a seal(120) attached to a stationary housing(140).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Mei to incorporate the teachings
of Lee to actuate the seal of Mei in an axial direction as both references are directed to movable seals in compressors, and which would yield predictable results.  In this case, the predictable results would be active control of the leakage gap between the seal and the seal land for precise control of the leakage rate.
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a controller as taught by Lee, to actively control the axial position of the of the seal via a signal to decrease the leakage rate and prevent rubbing to improve the life span and stability of the seal system(P[0027]), 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei in view of Alban to incorporate the teachings of Lee to actuate the seal land of Mei by increasing the seal clearance to a maximum at startup to prevent damage to the seal(P[0024] of Lee).
In Reference to Claim 19
Mei in view Alban and in further view of Lee teaches:
The method of claim 17(see rejection of claim 17 above), wherein the operating condition includes a start- up condition for the compressor to increase seal clearance(the seal clearance or gap is increased to maximum at startup as described in P[0024] of Lee).
In Reference to Claim 24
Mei in view Alban and in further view of Lee teaches:
The method of claim 17(see rejection of claim 17 above), wherein the seal assembly includes the seal land fixed relative to the impeller(seal land 11E is a radially outer surface of the impeller 11) and having a plurality of radially stepped surfaces(clearly shown in Fig 1-6 of Mei); 
the seal associated with the seal land and including a plurality of radially stepped projections corresponding to the plurality of radially stepped surfaces on the seal land(clearly shown in Fig 1-6 of Mei); 
an O-ring(23L; Col 8, ll. 46-55 and Fig 5-6) engaging the seal and a housing assembly of the compressor(as clearly shown in Fig 5-6 the O-ring seal gasket 23L engages the seal 23 and the housing assembly 7); and 
an actuator(130 – Lee) configured to move the seal relative to the seal land(as discussed above in the rejection of claim 17, in combination the actuator moves the seal relative to the seal land; P[0022] of Lee).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mei in view of Lee and Alban and in further view of Hasegawa et al. (US 10858951), hereinafter: “Hasegawa”.
In Reference to Claim 10
Mei in view of Lee and Alban teaches:
The assembly of claim 9(see the rejection of claim 9 above), wherein the at least one electromagnetic bearing includes at least one axial thrust electromagnetic bearing system(bearings 46, 47 of Alban form an axial thrust electromagnetic bearing system; Col 11, l. 55 to Col 12, l. 4) 
Mei in view of Lee and Alban fails to teach:
wherein the at least one electromagnetic bearing includes at least one radial support electromagnetic bearing system and the at least one electromagnetic bearing is located axially between the at least one impeller and an electric motor
Hasegawa teaches:
An analogous centrifugal compressor assembly(1) having a shaft(5) that is support by both a radial electromagnetic bearing system(7,8; Fig 1, Col 5, ll. 54-67) and an axial thrust electromagnetic bearing system(9,10; Fig 1, Col 5, ll. 54-67) wherein the at least one electromagnetic bearing(7) is located axially between at least one impeller(3,4) and an electric motor(2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei in view of Lee and Alban by utilizing a radial electromagnetic bearing system as taught by Hasegawa to sufficiently radially support the compressor shaft which would yield predictable results.  In this case, the predictable result is a transmission of radial forces between the shaft and the compressor casing. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mei in view of Alban and Lee and in further view of Hasegawa.
In Reference to Claim 20
Mei in view of Alban in view of Lee teaches:
The method of claim 19(see the rejection of claim 19 above), wherein the at least one electromagnetic bearing includes at least one axial thrust electromagnetic bearing system(bearings 46, 47 of Alban form an axial thrust electromagnetic bearing system; Col 11, l. 55 to Col 12, l. 4) 
Mei in view of Alban  in view of Lee fails to teach:
wherein the at least one electromagnetic bearing includes at least one radial support electromagnetic bearing system and the at least one electromagnetic bearing is located axially between the at least one impeller and an electric motor
Hasegawa teaches:
An analogous centrifugal compressor assembly(1) having a shaft(5) that is support by both a radial electromagnetic bearing system(7,8; Fig 1, Col 5, ll. 54-67) and an axial thrust electromagnetic bearing system(9,10; Fig 1, Col 5, ll. 54-67) wherein the at least one electromagnetic bearing(7) is located axially between at least one impeller(3,4) and an electric motor(2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei in view of Alban and Lee by utilizing a radial electromagnetic bearing system as taught by Hasegawa to sufficiently radially support the compressor shaft which would yield predictable results.  In this case, the predictable result is a transmission of radial forces between the shaft and the compressor casing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745